Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Objections and Remarks
Specification
The Specification stands objected to due to various informalities identified on page 2 of the Office Action with respect to paragraphs [0059] and [0060]. In response, Assignee concurrently submits replacement paragraphs [0059] and [0060] with this Reply that are amended to address the identified informalities. Accordingly, Assignee respectfully requests reconsideration and withdrawal of the objection to the Specification  

Examiner respectfully accepts the updates to the specification and the objection to the specification is fully resolved.  

Claim Interpretation under 35 U.S.C. § 112(f)
Applicant Argument: 
The Office Action asserts that various features of claims 1-2 and 4 purportedly invoke treatment under 35 U.S.C. § 112(f). Office Action, at pp. 5-6. Without acquiescing to the propriety of that assertion, claims 1-2 are amended to expedite prosecution. For example, independent claim 1 is amended to remove any recitation of the claimed elements that purportedly invoke 35 U.S.C. § 112(f). Accordingly, reconsideration is respectfully requested. 

Examiner response: 
After the amendments the Claims 1 and 5-6, cannot be invoked under 35 U.S.C. § 112(f) interpretation. All the interpretations under 35 U.S.C. § 112(f) are withdrawn for the Independent Claims 1, 5-6 and by dependency for Claims 2-3.  

Response to Arguments


Applicant’s arguments with respect to the rejection of claims 1, Applicant stated that;
Claims 1 and 5-6 rejected under 35 U.S.C. § 102(a) (2) over U.S. Patent Publication No. 2018/0181128(URANO), traverses the rejection.  Applicant amended the independent claims 1, 5, and 6. Dependent claim 4 is canceled and 

Examiner response: 
Applicant’s arguments with respect to the rejection of claims 1 and 5-6  rejected under 35 U.S.C. § 102(a)(2) over U.S. Patent Publication No. 2018/0181128(URANO), have been fully considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant’s amendments, in which claim 4 was cancelled. 
For the reasons above, Applicant’s arguments are not persuasive, and therefore the teaching of: (URANO) as applied to claim 1, 5-6 is maintained under the 35 U.S.C. §103 rejection below.
Note: Numazu-Shi is the city name and the inventor’s name is URANO, Hiromitsu (US-20180181128-A1). Inventor name is updated accordingly in the office action (typo).	

Applicant states in regard to rejection of claim 4 that ”Kiyohara”,  lacks any disclosure of using stereo camera images to infer whether a vehicle is automated or non- automated. 

Examiner response: Based on the BRI of the claim Kiyohara does teach:
Based on the images from the stereo camera the size of the other vehicles, (JP2009202610A) are known by using a shape model for each vehicle type. Whether the vehicle is automated and non-automated can be inferred based on the 3D images of the obstacle, when compared to predetermined threshold value, thus providing appropriate space accordingly. Refer to paragraphs ([0014], [0027]).
(Please refer to the following subject application 16,295006 / USPUB- 20190286135 paragraph's [0060], [0066], and [0067], in which it states clearly that the other vehicle can be determined as an automated driving vehicle or a non-automated driving vehicle on the basis of feature information such as a color or a shape of the other vehicle m1 .)

Also, applicant states that no aspect of that disclosure reasonable relates to setting a distance to a vehicle differently based, in part, on whether another vehicle is automated or not. Thus, Numazu-Shi (URAN0) and Kiyohara do not teach or suggest each feature of amended claim 1, when considered alone or in combination.



Examiner response: 
Based on the BRI of the claim, Kiyohara does teach state of the environment of the vehicle and the state of the other vehicle including at least one of the position, the direction, the size, the type of the obstacle, the distance to the obstacle, and the position of the wall or the column of the other vehicle being stopped in the neighborhood or in the vicinity. For example, at least one of a monocular camera, a stereo camera, an ultrasonic sensor, a laser radar, a millimeter-wave radar, a communication device with a facility, and a communication device with another vehicle is used to grasp the surrounding state; refer to para. [0014]
URANO also uses stereo camera, sensors, radar, Lidar as well to detect the environment of the vehicle and the state of the other vehicle; refer to para’s [0044-0047] 
Both, URANO and Kiyohara teachings are based on autonomous driving systems and automatic parking.
It does solves the same problem when considered alone or in combination and it is an analogous art. 

Applicant stated that; Claim 2 stands rejected under 35 U.S.C. § 103 over Numazu-Shi (URAN0) in view of U.S. Patent Publication No. 2019/0016331 (“Carlson”).  Assignee respectfully traverses the rejection. Furthermore, dependent claim 2 recites unique combinations of elements not disclosed or rendered obvious by the proposed combination of Numazu-Shi (URANO) and Carlson when considered alone or in combination.

Examiner response: Applicant’s arguments are not persuasive, and therefore the teaching of (Carlson) as applied to claim 2 is maintained under the 35 U.S.C. §103 rejection below.
It does solves the same problem when considered alone or in combination and it is an analogous art.

Applicant stated that; Claim 3 stands rejected under 35 U.S.C. § 103 over Numazu-Shi (URAN0) in view of Carlson and U.S. Patent Publication No.2018/0354502 (“Yaldo”). Assignee respectfully traverses the rejection. Carlson and Yaldo when considered alone or in combination do not teach or suggest, at least, the features of independent claim 1 analyzed above. 
Examiner response: Applicant’s arguments are not persuasive, and therefore the teaching of (Yaldo) as applied to claim 3 is maintained under the 35 U.S.C. §103 rejection below.
It does solves the same problem when considered alone or in combination and it is an analogous art.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.










Claim 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over URANO (USPUB 20180181128) and in view of English Translation of Kiyohara (JP2009202610A)

Concerning Claim1:  URANO teaches, 
A vehicle control device comprising: a storage having a program stored therein; 
and a processor, wherein the processor executes the program stored in the storage to thereby:  recognize, by the processor, a surrounding situation of a subject vehicle 

(“as illustrated in FIG. 1, the autonomous driving system 100 includes an electronic control unit (ECU) 10 that totally manages the system. The ECU 10 is an electronic control unit including a central processing unit (CPU), a read only memory (ROM), a random access memory (RAM), a controller area network (CAN) communication circuit, and the like. In the ECU 10, for example, a program stored in the ROM is loaded to the RAM, and the CPU executes the program loaded to the RAM so as to realize various functions. The ECU 10 may be formed of a plurality of electronic units [0040]”; (ECU has a central processing unit, which is a processor to execute the program)
"Next, a description will be made of a functional configuration of the ECU 10. The ECU 10 includes a vehicle position acquisition device 11, a surrounding environment acquisition unit 12, a vehicle state acquisition device 13, an occupant state acquisition device 14, a boarding completion state determination unit 15, a destination setting unit 16, an engine starting condition determination unit 17, an engine starting unit 18, a traveling plan generating unit 19, a vehicle controller 20, a destination learning unit 22, and a storage determination unit 21.... [0055]"; (ECU -Electronic control unit is a processor)
"The surrounding environment acquisition unit 12 acquires the surrounding environment of the vehicle based on a detection result in the external sensor 2. The surrounding environment includes a position of an obstacle for the vehicle, a relative speed of the obstacle for the vehicle, a movement direction of an obstacle for the vehicle, and the like. The surrounding environment acquisition unit 12 acquires the surrounding environment of the vehicle according to a well-known method based on a captured image in the camera and obstacle information from the radar sensor; [0057]";
"The radar sensor is a detection device that detects obstacles around the vehicle by using electric waves (for example, millimeter waves). The radar sensor includes, for example, a millimeter-wave radar or a light detection and ranging (LIDAR). The radar sensor transmits electric waves or light around the vehicle and receives electric waves reflected by obstacles to detect obstacles. The radar sensor transmits detected obstacle information to the ECU 10. 

 and recognize, by the processor, a state of a vehicle occupant having boarded the subject vehicle; 
"The boarding completion state determination unit 15 determines whether or not the vehicle is in a boarding completion state based on the vehicle state in the vehicle state acquisition device 13 and the occupant state in the occupant state acquisition device 14 in a case where autonomous driving is started. The boarding completion state is a state in which the occupant has boarded the vehicle. The boarding completion state may be a state in which at least one occupant is seated on the seat, and all of the doors of the vehicle are closed. The boarding completion state may have a prerequisite that all occupants wear seat belts. In a case where there is a driver seat in the vehicle, the boarding completion state determination unit 15 may have a prerequisite that the occupant has been seated on the driver seat. The boarding completion stale determination unit 15 determines whether or not the vehicle is in a boarding completion state in a case where autonomous driving is started even during traveling of the vehicle [0062].")

and control, by the processor, steering and acceleration/deceleration of the subject vehicle on the basis of the surrounding situation recognized by the processor,

("The actuator 8 is a device used to control the vehicle. The actuator 8 includes at least a throttle actuator, a brake actuator, and a steering actuator. The throttle actuator controls an amount (throttle opening) of air supplied to an engine in response to a control signal from the ECU 10, and controls the drive force of the vehicle. In a case where the vehicle is a hybrid vehicle, in addition to an amount of air supplied to the engine, a control signal from the ECU 10 is input to a motor (which functions as an engine) as a power source, and the drive force is controlled. In a case where the vehicle is an electric vehicle, a control signal from the ECU 10 is input to the motor as a power source, and the drive force is controlled. The motor as a power source in the above case forms the actuator 8.
[0053]"; "The brake actuator controls a brake system in response to a control signal from the ECU 10, and controls a braking force applied to the wheel of the vehicle. As the brake system, a hydraulic brake system may be used. The steering actuator controls the driving of an assist motor controlling steering torque in an electric power steering system in response to a control signal from the ECU 10. Consequently, the steering actuator controls the steering torque of the vehicle [0054]."; "The ECU 10 is connected to a GPS reception unit 1, an external sensor 2, an and an actuator 8. [0041]"; 
"The internal sensor 3 is a detection device that detects a traveling state and a vehicle state of the vehicle. The internal sensor 3 includes a vehicle speed sensor, an acceleration sensor, and a yaw rate sensor. The vehicle speed sensor is a detector that detects a speed of the vehicle. As the vehicle speed sensor, a wheel speed sensor that is provided in a wheel of the vehicle, a drive shaft rotating integrally with the wheel, or the like and detects the rotation speed of the wheel is used. The vehicle speed sensor transmits detected vehicle speed information (wheel speed information) to the ECU 10. [0046]"; 
"The acceleration sensor is a detector that detects the acceleration of the vehicle. The acceleration sensor includes a front-rear acceleration sensor that detects the acceleration of the vehicle in a front-rear direction, and a lateral acceleration sensor that detects the lateral acceleration of the vehicle. The acceleration sensor transmits, for example, acceleration information of the vehicle to the ECU 10. The yaw rate sensor is a detector that detects a yaw rate (rotational angular velocity) of the center of gravity of the vehicle around the vertical axis. As the yaw rate sensor, for example, a gyro sensor may be used. The yaw rate sensor transmits detected yaw rate information of the vehicle to the ECU 10. The internal sensor 3 includes a door sensor that detects opening and closing of a door of the vehicle as a vehicle state. [0047]")

wherein, in a case in which the subject vehicle is parked, the processor sets a parking completion state in a case in which it is recognized by the processor that no vehicle occupant has boarded the subject vehicle to be different from a parking completion state in a case in which it is recognized by the processor that a vehicle occupant has boarded the subject vehicle, 

("The ECU 30 of the autonomous driving system 200 according to the second embodiment includes a personal authentication device 34 and a schedule data acquisition unit35…. [0115]"; 
"The personal authentication device 34 performs personal authentication of the occupant via the HMI 7 or the like. The personal authentication device 34 performs the personal authentication of the occupant through face recognition using a captured image in the in-vehicle camera, weight recognition using a detection result in the seat pressure sensor, and the like. The autonomous driving system 200 may be provided with an iris recognition device, a fingerprint recognition device, and other input devices for personal authentication. The personal authentication device 34 performs personal authentication of the occupant according to a well-known method. [0116]"; (ECU-is the processor and all units are also processors)

boarding completion state determination unit 15 determines that the vehicle is a boarding completion state, the schedule data acquisition unit 35 acquires 
schedule data of the occupant. The schedule data acquisition unit 35 acquires the schedule data of the occupant from the portable information terminal carried by the occupant via the terminal communication device 31. The schedule data acquisition unit 35 may also acquire position information of the portable information terminal. The schedule data acquisition unit 35 acquires the schedule data of the occupant having undergone the personal authentication using the personal authentication device 34, from the server on the wireless network via the network communication device 32. [0117]"; ( All the units , devices, cameras, sensors and controllers are processing data,  images etc., hence they are categorized as processors.)

"The boarding completion state determination unit 15 may determine whether or not a vehicle is a boarding completion state regardless of starting of autonomous driving. The boarding completion state determination unit 15 may determine whether or not a vehicle is 
in a boarding completion state, for example, in a case where opening and closing of a door of the vehicle is detected while the vehicle is stopping or parking. [0217]"; 

"The occupant state acquisition device 14 may acquire a sitting position of an occupant by acquiring position information of a portable information terminal of the occupant via the terminal communication device 31. The boarding completion state determination unit 15 may determine that a vehicle is in a boarding completion state based on a surrounding environment of the vehicle and a vehicle state in a case where an external object of the vehicle is not detected, and a door is opened and closed. The boarding completion state determination unit 15 may determine that a vehicle is in a boarding completion state in a case where a door of the vehicle is opened and closed, and then a weight is detected in a seat of the vehicle. [0218]")


URANO does not teach the following:

wherein the processor recognizes whether another vehicle that is one of surrounding objects of the subject vehicle is an automated driving vehicle or a non- automated driving vehicle, 

and wherein, in a case in which the subject vehicle is parked, the processor sets a distance to the subject vehicle to be longer in a case in which it is recognized that no vehicle occupant has boarded the subject vehicle, 

and the another vehicle is a non- automated driving vehicle than in a case in which it is recognized that no vehicle occupant has boarded the subject vehicle, and the another vehicle is an automated driving vehicle.

However, Kiyohara teaches:

wherein the processor recognizes whether another vehicle that is one of surrounding objects of the subject vehicle is an automated driving vehicle or a non- automated driving vehicle, 
"The surrounding state grasping means 104 is used to grasp the environment of the vehicle and the state of the other vehicle including at least one of the position, the direction, the size, the type of the obstacle, the distance to the obstacle, and the position of the wall or the column of the other vehicle being stopped in the neighborhood or in the vicinity. For example, at least one of a monocular camera, a stereo camera, an ultrasonic sensor, a laser radar, a millimeter-wave radar, a communication device with a facility, and a communication device with another vehicle is used to grasp the surrounding state. Information of the acquired ambient state is sent to a target parking position-calculating means 108..., [0014]";
"The surrounding state grasping means 104 will be described. In order to detect the position and orientation of another vehicle..., Further, by using a shape model for each vehicle type, it is possible to obtain the size of another vehicle. As for the type of obstacle and the distance to an obstacle, for example, a stereo camera is used to obtain a three-dimensional shape around the obstacle, and if the three-dimensional shape of the obstacle surface is less than or equal to a predetermined threshold value, an artificial wall is determined ." [0027])

Examiner's Note:
Based on the images from the stereo camera the size of the other vehicles, (JP2009202610A) are known by using a shape model for each vehicle type. Whether the vehicle is automated and non-automated can be inferred based on the 3D images of the obstacle, when compared to predetermined threshold value, thus providing appropriate space accordingly.
(Please refer to the following subject application 16,295006 / USPUB- 20190286135 paragraph's [0060], [0066], and [0067], in which it states clearly that the other vehicle can be determined as an automated driving vehicle or a non-automated driving vehicle on the basis of feature information such as a color or a shape of the other vehicle ml.)

("..., The parking driving control unit 142 may set each of the distance for which a vehicle occupant can get in or out and the distance for which a vehicle occupant cannot get in or out to a fixed value in advance or may be set on the basis of shapes and sizes of the subject vehicle M and another vehicle, positions and sizes of doors, a direction in which each door is open or closed, a physical constitution of a vehicle occupant of the subject vehicle M captured by the vehicle indoor camera 70, and the like. [0060]"; "The other vehicle determining unit 136 may analyze an image captured by the camera 10 and determines whether the other vehicle m1 is an automated driving vehicle or a non-automated driving vehicle on the basis of feature information such as a color or a shape of the other vehicle m1…. [0066]";
"The other vehicle determining unit 136 may identify a vehicle model of the other vehicle m1 on the basis of the feature information or the like and determine that the other vehicle ml is an automated driving vehicle or a non-automated driving vehicle on the basis of the identified vehicle model…, [0067]")

and wherein, in a case in which the subject vehicle is parked, the processor sets a distance to the subject vehicle to be longer in a case in which it is recognized that no vehicle occupant has boarded the subject vehicle, 

"Next, the vehicle state grasping means 102 is used for observing at least one of the number of occupants on the vehicle, the position of the vehicle, the entrance and exit used for getting on and off, an entrance and an exit which can be used for getting on and off, an attribute of the passenger, a loading position of the baggage, and an entrance and an exit which can be used for loading the baggage. A camera for photographing an inside of a vehicle, a pressure sensitive sensor embedded in the inside of the seat…The acquired information on the own vehicle state is sent to the target parking position calculation means 108 described later. In addition, the attribute of the occupant includes any one or more of presence / absence of use of a riding aid, age group, gender, physical condition, and the riding aid is a child seat, a wheelchair, a cane, an assistant, any one or more are included. [0013]";
"The target parking position calculation means 108 parks the own vehicle at any location within the parking frame based on information from the parking space detection means 101, the own vehicle state grasping means 102, the surrounding state grasping means 104, and the parking frame detection means 105....,. [0016]”
Based on this parallax, it is possible to measure the distance to the observation target. By using this technology, it is possible to detect the presence or absence by observing road surfaces, wall surfaces, and other vehicles [0022]”
 "The own vehicle state grasping means 102 will be described. The number of passengers and seating positions in the vehicle can be determined by applying face detection processing to images obtained using a camera installed so that  the interior of the vehicle can be photographed...[0023]"; 	

and the another vehicle is a non- automated driving vehicle than in a case in which it is recognized that no vehicle occupant has boarded the subject vehicle, and the another vehicle is an automated driving vehicle.

"The doorway used for getting on and off can determine that the door has been used for getting on and off when the vehicle enters a running state after the output of the door opening / closing sensor at the time of stopping. Further, after the output of the door opening/ closing sensor, the above-described face detection processing is performed, and the movement of the occupant who has boarded the vehicle can be tracked for correlation ... [0016]";

"When there is an output of the door opening/ closing sensor at the time of stopping, and then, when the vehicle is in a running state, it is possible to determine that the door is used for getting on/ off. Further, after the output of the door opening / closing sensor is output, the face detection processing described above is performed, and the movement of the passenger on the vehicle is tracked, whereby the vehicle occupant can be associated. A doorway which can be used for getting on / off can be made possible by preliminarily registering a seat position in a vehicle cabin and a usable entrance / exit correspondence table in a vehicle information database 103. [0024]";

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify URANO in view of Kiyohara to include " wherein the processor recognizes whether another vehicle that is one of surrounding objects of the subject vehicle is an automated driving vehicle or a non- automated driving vehicle, and wherein, in a case in which the subject vehicle is parked, the processor sets a distance to the subject vehicle to be longer in a case in which it is recognized that no vehicle occupant has boarded the subject vehicle, and the another vehicle is a non- automated driving vehicle than in a case in which it is recognized that no vehicle occupant has boarded the subject vehicle, and the another vehicle is an automated driving vehicle" The motivation is to park the subject vehicle with larger space in a case when the occupant has not boarded the subject vehicle by identifying the other vehicle is automated or non-automated based on vehicle features such as type, model and color etc.





Claims 5 and 6 are substantially same as Claim 1; hence, are being rejected under 35 U.S.C. 103 for the same reasons as in Claim 1 above.


Claims 2 is rejected based on 103 as being unpatentable over URANO, as modified by Kiyohara, as applied to Claim 1 above, further in view of Carlson (USPUB 20190016331)

Concerning Claim 2, URANO does not teach " The vehicle control device according to claim 1, wherein, the processor further executes the program stored in the storage to: in a case in which it recognized that no vehicle occupant has boarded the subject vehicle in a case in which the subject vehicle is parked, set a distance between a surrounding object recognized by the processor and the subject vehicle to be shorter than in a case in which it is determined that a vehicle occupant has boarded the subject vehicle." 

However, 
Carlson teaches the following:
“The vehicle control device according to claim 1, wherein, the processor further executes the program stored in the storage to: in a case in which it recognized that no vehicle occupant has boarded the subject vehicle in a case in which the subject vehicle is parked,"

("In another example, consider that both driver 631band passenger 633b may exit autonomous vehicle 620 at position 620b. Responsive to an absence of all passengers, the autonomy controller(processor) may be configured to implement path of travel 645, which includes a directional shifting of transmission gears (e.g., from forward to reverse) at way- point 680k. As such, autonomous vehicle 620 may back into garage 602 with a driver-side door being at a distance 639 (not shown) from an object 609. Thus, space 637 may be increased by reducing distance 639, [0071]"


" set a distance between a surrounding object recognized by the processor and the subject vehicle to be shorter than in a case in which it is determined that a vehicle occupant has boarded the subject vehicle."
("In the example shown, an autonomy controller(processor) may be configured to select (or modify) one of preprogrammed paths of travels 641, 643, and 645 to, for example, optimize an amount of space 637 in garage 602 adjacent one side of autonomous vehicle 620 at position 620c (e.g., to enable a driver to exit the vehicle while maximizing useable space), as well as optimize a distance 639 between another side of autonomous vehicle 620 and an object 609 (e.g., to enable a passenger to exit the vehicle). [0069]"; 

"To illustrate selection of a path of travel, consider the following example. Autonomous vehicle 620 at position 620a is shown adjacent boundary 610 prior to crossing and transitioning to a preprogrammed path of travel. At position 620a, autonomous vehicle 620 includes a driver 631a and a passenger 633a. Prior to transiting to position 620b, and autonomy controller (processor) may be configured to implement pre-programmed path of travel 641 to accommodate driver 631a and passenger 633a when exiting into areas associated with space 637 and distance 639, respectively. However, consider that passenger 633b exits autonomous vehicle at position 620b along path of travel 641. Responsive to determining passenger 633b is absent from autonomous vehicle 620, autonomy controller may be configured to execute instructions to select or modify another preprogrammed path of travel 643, which may be configured to position a side surface portion of autonomous vehicle 620 at distance 639 that may optimize spatial dimensions at space 637 (e.g., adjacent to another side surface portion). Thus, distance 639 may be reduced to, for example, to 2-3 inches, or less, thereby enhancing space 637. As such, autonomous vehicle 620 may terminate transit al a modified pose (e.g., a position 620c) at distance 639. [0070]"; 

"In another example, consider that both driver 631band passenger 633b may exit autonomous vehicle 620 at position 620b. Responsive to an absence of all passengers, the autonomy controller may be configured to implement path of travel 645, which includes a directional shifting of transmission gears (e.g., from forward to reverse) at way- point 680k.As such, autonomous vehicle 620 may back into garage 602 with a driver-side door being at a distance 639 (not shown) from an object 609. Thus, space 637 may be increased by reducing distance 639, [0071]")

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify system of URANO, as already modified by Kiyohara in view of Carlson to include, “The vehicle control device according to claim 1, wherein, the processor further executes the program stored in the storage to: in a case in which it recognized that no vehicle occupant has boarded the subject vehicle in a case in which the subject vehicle is parked", "set a distance between a surrounding object recognized by the processor and the subject vehicle to be shorter than in a case in which it is determined that a vehicle occupant has boarded the subject vehicle." The motivation is to park the subject vehicle with sufficient space or distance with respect to the surrounding object based on the occupant-boarding situation.


Claims 3 is rejected based on 103 as being unpatentable over URANO as modified by Kiyohara and by Carlson as applied to Claim 2 above, further in view of YALDO (USPUB 20180354502)

Concerning Claim 3: Neither URANO nor Carlson teach "wherein the distance between the surrounding object and the subject vehicle is a distance between at least one door among a plurality of doors provided in the subject vehicle and the surrounding object.", 

However, YALDO teaches:
"wherein the distance between the surrounding object and the subject vehicle is a distance between at least one door among a plurality of doors provided in the subject vehicle and the surrounding object."
("The data storage device 32 stores data for use in automatically controlling the autonomous vehicle 10. In various embodiments, the data storage device 32 stores defined maps of the navigable environment. ..., Characteristics of the autonomous vehicle 10, such as the length 37, the width 39, the door open swing dimensions 33 of the front doors 25, 27, and the door open swing dimensions 35 of the rear doors 29, 31, may be stored in the data storage device 32 in a usable data form as dimension values 45._ln various examples, these values are known when the vehicle is developed and may be leveraged and stored for reference.  For example, the door open swing data is available to determine the lateral offset for use parking of the autonomous vehicle 10 as described ... ,[0030]";
"..., For example, dimension values 45 are provided from the datastore 82 with respect to various vehicle dimension data…,In the parking decision module 86,the dimension values 45 may be compared to the scan values 49 at step 110 and a determination is made as to whether the autonomous vehicle 10 will fit within the target parking space 62....,. When the determination at step 110 is positive,
meaning the autonomous vehicle 10 will fit in target parking space 62, the process 101 proceeds to step 112. At step 112, the parking decision module 86 determines whether the target parking space 62 has limited lateral clearance. Limited lateral clearance means that the net width 74 across the target parking space 62 is limited to less than the space needed for occupants to comfortably evacuate through both sides of the autonomous vehicle 10 when it is parked in the target parking space 62. For example, gross width may be allocated by the parking lot's layout as determined by the distance 79 between the longitudinal boundary lines 64, 68 as shown in FIG. 5. The parking lot layout may assume clearance to open doors includes some space 77 as indicated in FIG. 6 that 
exists over the longitudinal boundary lines 64, 68 where the adjacent vehicles 70, 72 are centered in their spaces. The target parking space 62 is determined to have limited lateral clearance, such as when it is crowded, or intruded upon, by an adjacent vehicle. For example, the entire distance 79 may not be available, or the entire distance 79 with a portion of the space 77 may not be available. In other examples, limited lateral clearance exists when the distance between the adjacent vehicles 70, 71, or other objects, is lower than a threshold necessary to freely open the doors 25, 27, 29 or 31 as needed for occupant exit. When a negative determination is made at step 112, meaning width/lateral clearance is not limited, the process 101 may proceed to step 114 and through the parking control module 87 the autonomous vehicle 10 may park at a parking position within the target parking space 62. In a number of examples, the parking position is centered between the boundary lines 64 and 68. Once the vehicle is parked, the occupants may exit the autonomous vehicle 10 and the process 101 ends at step 128. [0044]");  (Please also refer to Fig.'s 9, 10, 11 and 12)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify URANO, as already modified by Kiyohara and by Carlson, in view of YALDO to include, "wherein the distance between the surrounding object and the subject vehicle is a distance between at least one door among a plurality of doors provided in the subject vehicle and the surrounding object." The motivation is to provide sufficient distance for the occupant to safely get in or out of the vehicle with respect to the surrounding object.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED SHEIKH whose telephone number is (571)272-0918.  The examiner can normally be reached on Mon-Fri 7:10-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES LEE can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


AHMED . SHEIKH
Examiner
Art Unit 3668



/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668